The motion for rehearing rests on two grounds: First, that we erred in holding the reception of testimony from the officers not so erroneous as to cause reversal because appellant and his wife gave substantially the same testimony; second, in holding that the state did not rely in whole or for the most part for conviction on statements of the accused.
Appellant testified: "The first time I saw that half-gallon of whisky was when Mr. Vick and Mr. Robinson came around the corner of my house with it." Appellant's wife swore: "I know where the officers claim to have found some whisky out there; they showed Steve, and I watched them, where they said they found it. * * * As to this half-gallon jar, I did not see that until I saw Mr. Vick come out with it under his arm." Mr. Vick swore that he found a half-gallon of whisky under the edge of the smokehouse, some twenty or thirty feet from the dwelling house. These quotations seem amply sufficient to obviate need for discussion, and to make plain that both appellant and his wife affirm the finding by the officers of this half-gallon of whisky, testimony to the finding of which was objected to. Appellant and his wife substantiate what the officers testified in this regard. If we understand the record, the state fully made out its case independent of the statements of the accused, referred to in the second ground of this motion.
The motion for rehearing will be overruled.
Overruled.